Citation Nr: 0712393	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-41 733	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to 13 February 1997 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2004 rating action that denied an effective date 
prior to 13 February 1997 for the grant of service connection 
for schizophrenia.

In January 2007, the veteran at the RO testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By rating action of December 1970, the RO denied the 
veteran's original claim for service connection for a 
psychiatric disorder; he was notified of the denial in 
September 1971, but he did not appeal.

3.  Following an attempt to reopen the claim in April 1978, 
the veteran did not respond to a RO letter the same month 
specifying the type of evidence needed to support the claim.

4.  By rating action of April 1998, the RO granted service 
connection for schizophrenia effective 13 February 1997; the 
veteran was notified of the grant and of the effective date 
of the award by letter of May 1998, but he did not appeal.   




CONCLUSION OF LAW

The claim for an effective date prior to 13 February 1997 for 
the grant of service connection for schizophrenia is without 
legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pertinent to the claim for an earlier effective date (EED) 
for the grant of service connection for schizophrenia, the RO 
has notified the veteran and his representative of the 
reasons for the denial of the claim, and afforded them 
opportunities to present evidence and argument in connection 
therewith.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed him.  As will 
be explained below, the claim for an EED currently under 
consideration lack legal merit; hence, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim or a 
claim reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within 1 year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1);    38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on 
new and material evidence received after a final disallowance 
of a claim will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R.                
§ 3.400(q).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will be come 
final and is not subject to revision on the same factual 
basis.  The date of the letter of notification will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2006).  

In this case, the RO has granted service connection for 
schizophrenia effective            13 February 1997, the date 
of receipt of the veteran's claim for service connection 
therefor.  The veteran has requested an award of service 
connection for psychiatric disability from 1970, the year in 
which he first filed a claim for that benefit.  However, the 
Board finds that there is no legal basis for assignment of an 
effective date for such award at any time prior to 13 
February 1997.  Simply stated, at the time of initial grant 
of service connection, there was no pending claim filed prior 
to 13 February 1997 pursuant to which the benefit awarded 
could have been granted.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for psychiatric disability in September 1970.  By 
rating action in December 1970, the RO denied service 
connection for schizophrenia based on the evidence of record, 
but deferred final action on the claim pending 
reconsideration after receipt of additional medical records.  
By letter of December 1970, the RO notified the veteran that 
a decision on his claim for service connection for a 
psychiatric disorder was being deferred pending receipt of 
additional medical records.  By letter of September 1971, the 
RO notified the veteran that his claim for service connection 
for a psychiatric disorder had been denied after 
consideration of additional evidence, as well as of his 
appellate rights, but he did not initiate an appeal.  Thus, 
the December 1970 denial is final.  See       38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  

During the period from December 1970 through March 1978, the 
record contains no statement or communication from the 
veteran that constitutes a claim, or reflects an intent to 
apply, for service connection for a psychiatric disorder that 
identifies that issue as the benefit sought.  The veteran 
filed claims for pension benefits in July and September 1975, 
which were denied by rating actions of August and October 
1975, respectively.

In April 1978, the RO received the veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder.  By letter subsequently that month, the RO notified 
him of the requirement to furnish new and material evidence 
to reopen his claim; however, he did not respond to the 
letter.

During the period from May 1978 through 12 February 1997, the 
record contains no statement or communication from the 
veteran that constitutes a claim, or reflects an intent to 
apply, for service connection for a psychiatric disorder that 
identifies that issue as the benefit sought.

The RO received the veteran's application to reopen his claim 
for service connection for schizophrenia on 13 February 1997.  
As indicated above, this claim served as the basis for the 
RO's April 1998 rating action that granted service connection 
therefor.  By letter of May 1998, the RO notified the veteran 
that his claim for service connection for schizophrenia had 
been granted effective              13 February 1997, as well 
as of his appellate rights, but he did not initiate an appeal 
of the effective date of the grant.  Thus, the April 1998 
rating action is final.  See   38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

Neither the veteran nor his representative has identified any 
claim pending prior to 13 February 1997 pursuant to which 
service connection for schizophrenia could have been granted.  
Rather, during the January 2007 Board hearing, the veteran 
testified that he did not appeal previous denials of service 
connection because his psychiatric disability prevented him 
from making an effective response.  However, this assertion 
alone does not provide a basis for awarding an EED in this 
case.  

In this regard, the Board notes that, while the VA does have 
a duty to assist a claimant in developing facts pertinent to 
a claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by the VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  As indicated above, 
notwithstanding the appellant's assertions, he was clearly 
able to file claims, or attempt to file applications to 
reopen various claims for service connection and for pension 
benefits in 1969, 1970, 1975, and 1978.  However, as also 
indicated above, his failure to follow-up on the 1978 
attempted claim for service connection effectively 
extinguished it.  [Parenthetically, the Board points out 
that, when the RO sought to assist the veteran by identifying 
and requesting him to furnish evidence to support his 1978 
claim, he failed to respond or seek assistance from either 
the VA or a veterans service organization representative that 
was readily available to him, free of charge and for the 
asking.]  

Furthermore, at no other time prior to 13 February 1997 was 
the VA put on notice that service connection for a 
psychiatric disability was sought.  Accordingly, on these 
facts, the Board finds that 13 February 1997 is the earliest 
possible date for the grant of service connection for 
schizophrenia.  The pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by it.  As, on these facts, no effective date earlier than 13 
February 1997 is assignable for the grant of service 
connection, the claim for an EED for the award thereof must 
be denied.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


ORDER

An effective date prior to 13 February 1997 for the grant of 
service connection for schizophrenia is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


